UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1549



BERNARD DUPLESSIS,

                                              Plaintiff - Appellant,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE;
UNITED STATES DEPARTMENT OF JUSTICE, Federal
Bureau of Prisons; JOHN HAHN, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-105-AM)

Submitted:   September 30, 1996           Decided:   October 21, 1996

Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Bernard Duplessis, Appellant Pro Se. Robert Andrew Spencer, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to compel the Immigration and Naturalization Service to

determine whether he is deportable or remove the detainer it placed

upon him. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Duplessis v. INS, No. CA-96-105-AM
(E.D. Va. Mar. 26, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2